         Case 1:15-cv-05814-JPO Document 142 Filed 11/28/18 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CMG HOLDINGS GROUP, INC.,
                     Plaintiff,
                                                                   15-CV-5814 (JPO)
                     -v-
                                                                       ORDER
 JOSEPH WAGNER, et al.,
                               Defendants.


J. PAUL OETKEN, District Judge:

       A conference was held on November 27, 2018, to discuss discovery disputes raised by

the parties. Those disputes were resolved at the conference, as reflected on the record.

       As to the briefing schedule for Plaintiff’s partial summary judgment motion (Dkt. No.

132), Defendants shall respond on or before December 7, 2018. Plaintiff shall reply on or before

December 21, 2018.

       The Court hereby adjourns the deadlines set forth in the Order dated October 11, 2018

(Dkt. No. 116), and adopts the following schedule:

           •   Plaintiff’s expert disclosures: November 29, 2018

           •   Defendants’ expert disclosures: January 15, 2019

           •   Expert discovery completed: February 15, 2019

           •   Summary judgment motion filing: March 15, 2019

       The Clerk of Court is directed to close the motions at Docket Numbers 138 and 141.

       SO ORDERED.

Dated: November 28, 2018
       New York, New York
                                             ____________________________________
                                                        J. PAUL OETKEN
                                                    United States District Judge
